and (7) whether the State engaged in prosecutorial misconduct.' For the
                reasons set forth below, we affirm the judgment of conviction. As the
                parties are familiar with the facts of this case, we do not recount them
                further except as necessary for our disposition.
                                               DISCUSSION
                Substantial evidence supporting the verdict
                            Nelson argues that there was insufficient evidence to sustain
                the jury's verdict. We disagree.
                            In reviewing the sufficiency of the evidence, we ask "whether,
                after viewing the evidence in the light most favorable to the prosecution,
                any rational trier of fact could have found the essential elements of the
                crime beyond a reasonable doubt." Nolan v. State, 122 Nev. 363, 377, 132
                P.3d 564, 573 (2006) (alteration in original) (internal quotations omitted).
                The jury, and not this court, has the job of weighing the evidence and
                determining the credibility of witnesses.     Id. "Circumstantial evidence
                alone may sustain a conviction."    McNair v. State, 108 Nev. 53, 61, 825
                P.2d 571, 576 (1992). We do not disturb a jury's verdict if substantial



                       'Nelson also argues that (1) the district court abused its discretion
                in giving various jury instructions and in denying Nelson's motion for a
                mistrial based on the spectators' conduct, (2) NRS 51.345 violates the
                United States Constitution, and (3) cumulative errors warrant a new trial.
                We determine that these contentions lack merit. Nelson also argues that
                the district court abused its discretion in denying his for-cause challenges
                to prospective jurors who made statements that raised some doubt as to
                their objectivity. Nelson's argument does not warrant reversal; he fails to
                show that the empaneled jury included these challenged jurors or that it
                was biased, as is required for reversal. See Blake v. State, 121 Nev. 779,
                796, 121 P.3d 567, 578 (2005).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                evidence supports it.   Tellis v. State, 85 Nev. 679, 679-80, 462 P.2d 526,
                527 (1969).
                      NRS 175.291(1) and Frenchwood's testimony
                              NRS 175.291(1) provides that a defendant cannot be convicted
                based on accomplice testimony if it is not "corroborated by other evidence
                which in itself. . . tends to connect the defendant with the commission of
                the offense." An accomplice is "one who is liable to prosecution, for the
                identical offense charged against the defendant on trial in the cause in
                which the testimony of the accomplice is given." NRS 175.291(2).
                              Nelson argues that Frenchwood, a witness who testified at
                trial, was an accomplice. But, the evidence presented did not establish
                Frenchwood as an accomplice. Her testimony indicated that she was not
                included in the conversations between Nelson and his codefendant that
                preceded their crimes, such that she lacked a chance to learn of their
                criminal intentions. Frenchwood knew that the codefendant tried to
                engage in a drug deal, but Nelson and the codefendant were not
                prosecuted for drug-related crimes, so Frenchwood's knowledge of this fact
                did not make her an accomplice.
                              In asserting that Frenchwood was an accomplice, Nelson relies
                on a detective's testimony, wherein the detective stated that during his
                investigation he told Frenchwood that "it's better to be a witness th[a]n a
                suspect." But Nelson overlooks the remainder of the detective's testimony.
                When asked about this statement, the detective testified that although he
                did not develop information to suggest that Frenchwood engaged in the
                crimes, "she could have been an accessory to the incident." The detective's
                testimony revealed that he implied an ultimatum to Frenchwood to be
                cooperative but failed to find evidence to make Frenchwood an accomplice.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                              Accordingly, we conclude that NRS 175.291(1) did not apply to
                Frenchwood and that her testimony could be a basis for Nelson's
                conviction.
                      Robbery
                              "Robbery is the unlawful taking of personal property from the
                person of another, or in the person's presence, against his or her will, by
                means of force or violence or fear of injury. . . to his or her person or
                property." NRS 200.380(1).
                              An autopsy showed that Heckard was beaten, which, in light
                of the other evidence, indicated that someone used force to subdue
                Heckard and take his property. Two witnesses placed Nelson at and near
                Heckard's home during the crimes and shortly thereafter. Alonzo Woods
                testified that Nelson was the person who pointed a gun at him inside
                Heckard's home. Frenchwood testified that, after the events at Heckard's
                home, the codefendant drove her vehicle, picked up Nelson, and drove
                toward Heckard's home; the route that Frenchwood described was in the
                vicinity of where the police recovered Heckard's wallet. Frenchwood also
                testified that while she was in the vehicle, she saw Nelson holding gold
                jewelry and drugs. She further testified that, at some point, she
                overheard Nelson make an incriminating statement during a phone
                conversation in which he stated, "[I]t wasn't supposed to go like
                that. . . . [I] was only supposed to rob him." This evidence, in conjunction
                with the evidence below, was sufficient to establish Nelson's guilt for
                robbery.
                      Conspiracy to commit robbery
                              "Conspiracy is an agreement between two or more persons for
                an unlawful purpose."     Thomas v. State, 114 Nev. 1127, 1143, 967 P.2d
                1111, 1122 (1998). Conspiracy is proven if a series of acts that further the
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                crime provide enough information to infer the existence of the agreement.
                Id.
                              Frenchwood testified that before the crimes the codefendant
                and Nelson carried on a conversation in which they excluded Frenchwood,
                after which the codefendant drove them to Heckard's home. The
                codefendant went inside the home and returned to her vehicle. Nelson
                then got out of the vehicle and entered the home. As the codefendant
                drove away, she made a statement to Frenchwood that expressed her
                regret for bringing Frenchwood along, providing some indicia that the
                codefendant knew that Nelson intended to engage in a crime inside the
                home. The intended crime was a robbery, as was shown by the testimony
                about Nelson's phone conversation during which he expressed that he was
                "   supposed to rob him." Thus, Frenchwood's testimony was sufficient to
                support Nelson's conviction of conspiracy to commit robbery.
                        First-degree kidnapping
                              NRS     200.310     defines    first-degree     kidnapping as
                "willfully . . . hold[ing] or detain[ing][ ] the person . . . for the purpose of
                committing . . . robbery upon or from the person, or for the purpose of
                killing the person or inflicting substantial bodily harm upon the person."
                In this case, Frenchwood's and Woods' testimony placed Nelson at the
                scene of the crimes, wherein Heckard was found dead with his hands tied.
                This evidence, in conjunction with the evidence above and the testimony
                regarding the police investigation, was sufficient for one to reasonably
                infer that Nelson and the other man in the home detained Heckard for the
                purpose of beating, killing, or robbing him. Thus, the evidence was
                sufficient for Nelson's conviction of first-degree kidnapping.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                      Robbery with the use of a deadly weapon
                            A defendant is guilty of robbery with the use of a deadly
                weapon where he or she uses a deadly weapon to unlawfully take another
                person's property against the other person's will by force, violence, or fear
                of injury. NRS 200.380(1); NRS 193.165(1). Here, Woods testified that
                Nelson pointed a gun at him and that Nelson and another man took his
                money and jewelry. This testimony was sufficient evidence for Nelson's
                conviction of robbery with the use of a deadly weapon.
                      Burglary while possessing a deadly weapon
                             Burglary while in the possession of a deadly weapon is the act
                of "enter[ing] any house . . . with the intent to commit. . . any felony,"
                NRS 205.060(1), while also possessing a deadly weapon. NRS 205.060(4).
                Frenchwood's and Woods' testimony revealed that Nelson entered
                Heckard's home with the intent to commit a felony and that Nelson had a
                gun, which was sufficient evidence for Nelson's conviction of burglary
                while in possession of a deadly weapon.
                      First-degree arson
                             NRS 205.010 defines first-degree arson as "willfully and
                maliciously set[ting] fire . . . or. . . aid[ing], counselling] or procur[ing] the
                burning of any . . . house." In this case, a fire investigator testified that a
                fire started in Heckard's bedroom and that he believed the fire to be the
                result of "an act of a person trying to put an open flame to ordinary
                combustibles." This testimony, in conjunction with the other evidence that
                placed Nelson at Heckard's home and established Nelson's criminal
                activity, was sufficient evidence for the verdict that Nelson committed
                first-degree arson. See NRS 205.010.



SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A
                      Grand larceny of a motor vehicle
                             Grand larceny of a motor vehicle is the act of "intentionally
                steal[ing]" another person's "motor vehicle." NRS 205.228(1). Frenchwood
                testified that she saw a man who resembled Nelson in Heckard's car, at
                which time she overheard the codefendant say on her cell phone,
                "[W]hat . . are you doing in his car?" Frenchwood further testified that
                the codefendant picked Nelson up at a location where Heckard's car was
                abandoned and asked him, "[W]hy were you in the car[?]" This testimony
                was sufficient to support the verdict that Nelson committed grand larceny
                of a motor vehicle.
                      First-degree murder
                             "The felony-murder rule makes a killing committed in the
                course of certain felonies murder, without requiring the State to present
                additional evidence as to the defendant's mental state."        Rose v. State, 127
                Nev. , 255 P.3d 291, 295 (2011). Under NRS 200.030(1)(b), one is
                guilty of first-degree murder if the killing is "[c]ommitted in the
                perpetration or attempted perpetration of. . . kidnapping, . . . robbery, [or]
                burglary." Here, the evidence established that Heckard was beaten and
                killed at the time that Nelson committed first-degree kidnapping and
                robbery. Hence, there was sufficient evidence to conclude that Nelson
                killed Heckard in the commission of these other felonies, thereby
                supporting a conviction of first-degree murder.
                             In light of the above, we conclude that sufficient evidence
                supports Nelson's convictions. Thus, we will not disturb the verdict. 2


                      2 To
                       the extent that Woods contests the verdict because of a lack of
                DNA evidence and witness credibility, his arguments do not warrant
                                                            continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A




                                                                            .    .   „
                Woods' in-court identification of Nelson
                             Nelson contends that the State repeatedly showed Woods
                photographs of Nelson before trial, which enabled Woods to identify
                Nelson at trial. Nelson argues that the repeated exposure to his image
                was a suggestive pretrial identification procedure that tainted Woods' in-
                court identification of Nelson and violated Nelson's constitutional rights.
                Based on our de novo review of this evidentiary issue that implicated
                Nelson's due process rights, we disagree. See Hernandez v. State, 124 Nev.
                639, 646, 188 P.3d 1126, 1131 (2008) (providing that the admission of
                evidence that involves constitutional rights is reviewed de novo).
                             This court employs a two-step test for determining whether an
                identification of the defendant as a result of pretrial identification
                procedures violated his or her due process rights. Banks v. State, 94 Nev.
                90, 94, 575 P.2d 592, 595 (1978). First, we assess whether the
                identification procedures were "so unnecessarily suggestive and conducive
                to irreparable mistaken identification that [appellant] was denied due
                process of law." Id. (alteration in original) (quoting Stovall v. Denno, 388
                U.S. 293, 301-02 (1967), disapproved on other grounds by Griffith v.
                Kentucky, 479 U.S. 314, 326 (1987)). A photographic lineup is suggestive
                where it was "so unduly prejudicial as [fatally to] taint [the defendant's]



                . . . continued

                reversal. Although DNA may be sufficient for guilt, it is not necessary.
                See McNair v. State, 108 Nev. 53, 61, 825 P.2d 571, 576 (1992). Also, the
                weight given to a witness's testimony in light of his or her credibility rests
                with the jury—not this court. See Nolan v. State, 122 Nev. 363, 377, 132
                P.3d 564, 573 (2006).


SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I947A
                conviction." Cunningham v. State, 113 Nev. 897, 904, 944 P.2d 261, 265
                (1997) (quoting Simmons v. United States,       390 U.S. 377, 383 (1968)).
                Second, this court asks whether the identification of the defendant is
                reliable despite the suggestive pretrial identification procedures.   Banks,
                94 Nev. at 94, 575 P.2d at 595.
                            The arguments on appeal and the record fail to give a clear
                depiction of how many of the pretrial photographic lineups included
                Nelson's photograph and if Woods told the State that he would identify
                Nelson. Nonetheless, Woods' in-court identification of Nelson was reliable.
                He testified that Nelson pointed a gun at him and that he gave the police a
                description of the gunman, which resembled Nelson. Woods explained
                that he did not identify Nelson in the past because he did not want to be a
                snitch but identified Nelson at trial so as to give closure to Heckard's
                family. We conclude that the reliability of Woods' in-court identification
                overcame any alleged improprieties in the identification procedures.
                Thus, there was no denial of due process.
                Evidence of the gun that was seized from a vehicle driven by Nelson
                            Nelson argues that the district court abused its discretion in
                admitting a gun into evidence that was seized from a vehicle that he had
                driven, contending that it lacked relevance and was evidence of a prior bad
                act. Based on our review of the district court's discretion in admitting this
                evidence, we disagree. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d
                106, 109 (2008) (providing that we review a district court's admission of
                evidence for abuse of discretion).
                            The State made a pretrial motion to admit the gun into
                evidence because it matched Woods' description of the gun. Nelson



SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                objected, arguing that the gun must be excluded as evidence of a prior bad
                act. The gun was admitted into evidence.
                            Relevant evidence is generally admissible, NRS 48.025, and is
                "evidence having any tendency to make the existence of any fact. . . of
                consequence . . . more or less probable." NRS 48.015. But, relevant
                evidence must be excluded if its prejudicial value substantially outweighs
                its probative value. NRS 48.035(1). Often, "[e]vidence of other crimes,
                wrongs or acts is not admissible to prove the character of a person in order
                to show that the person acted in conformity therewith." NRS 48.045(2).
                            The gun was admissible evidence. It resembled the gun that
                Woods described; hence, it was relevant to the crimes. Also, Nelson
                rejected the district court's invitation to give a limiting instruction that
                would prohibit the jury from considering Nelson's gun possession as
                evidence of a prior bad act. Accordingly, we conclude that the district
                court did not abuse its discretion in admitting the gun into evidence.
                Frenchwood's prior dishonest acts that were in a PSI
                            Nelson argues that the district court abused its discretion in
                precluding him from impeaching Frenchwood by inquiring about prior
                dishonest acts that appeared in her PSI. Given our review of the district
                court's discretion to exclude this evidence, we find that any abuse of
                discretion was harmless error. See Mclellan, 124 Nev. at 267, 182 P.3d at
                109; see also Knipes v. State, 124 Nev. 927, 933-34, 192 P.3d 1178, 1182-83
                (2008) (providing that we do not reverse on an abuse of discretion when it
                was harmless error); Tavares v. State, 117 Nev. 725, 732, 30 P.3d 1128,
                1132 (2001) (providing that an error is not harmless when it has a
                substantial and injurious effect on the verdict).



SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                            NRS 50.085(3) governs this issue and provides that
                            [s]pecific instances of the conduct of a witness, for
                            the purpose of attacking. . . the witness's
                            credibility, other than conviction of crime, may not
                            be proved by extrinsic evidence. They may,
                            however, if relevant to truthfulness, be inquired
                            into on cross-examination of the witness or on
                            cross-examination of a witness who testifies to an
                            opinion of his or her character for truthfulness or
                            untruthfulness . . . .
                            In this case, the information in the PSI pertained to
                Frenchwood misrepresenting herself on multiple occasions, which related
                to her honesty. Thus, this evidence was admissible.      See NRS 50.085(3).
                Although Nelson was precluded from exposing the information within
                Frenchwood's PSI, Nelson elicited other testimony that called into doubt
                Frenchwood's honesty, including her prior conviction of attempted
                burglary, her use of drugs before her testimony, her dislike for Nelson, and
                her failure to tell the truth to a detective until he implied an ultimatum to
                her. Accordingly, the preclusion of testimony about the PSI information
                was harmless error and does not require reversal.
                Nelson's right to confrontation
                            Nelson argues that the district court violated his right to
                confrontation in reading a letter by the non-testifying codefendant that
                included references to a male that the jury could equate to Nelson.
                Because Nelson did not object, but only requested a limiting instruction,
                we review this issue for plain error. See Green v. State, 119 Nev. 542, 545,
                80 P.3d 93, 95 (2003). Plain error is one that is "clear" and "affect[s] the
                defendant's substantial rights." Id.
                            The letter contained the following: "They only have
                [Frenchwood] placing me there.. . . He needed me to go handle business

SUPREME COURT
         OF
      NEVADA
                                                       11
(0) I 947A
                for him. . . . [It] was bad, and he did not want to face the N[ ] that he had
                f[ ] with." A limiting instruction stated that this letter could only be
                considered for the codefendant's guilt. Here, the word "he," while not
                expressly naming Nelson, could lead the jury to infer that "he" referred to
                Nelson.
                            In Bruton v. United States, 391 U.S. 123, 135-36 (1968), the
                United States Supreme Court held that a non-testifying codefendant's
                confession cannot be introduced into evidence at a joint trial if the
                confession implicates another codefendant, 'even if the jury is instructed to
                consider the confession only as evidence of the confessing codefendant's
                guilt. Later, in Gray v. Maryland, 523 U.S. 185, 192 (1998), the Court
                considered the effect of a confession that simply replaced the non-
                confessing codefendant's name with a blank space. The            Gray Court
                concluded that this was the functional equivalent of an express
                implication of the non-confessing codefendant and, as a result, his
                Confrontation Clause rights were violated. Id. at 192-95.
                            In this matter, "he" is much like the blank space in Gray that
                compromised the codefendant's Confrontation Clause rights. Yet, the
                reading of the letter was not plain error. During cross-examination, the
                codefendant's attorney elicited from the detective an interpretation of the
                letter, and the detective interpreted "he" as referring to Heckard. Hence,
                given this evidence and the other evidence of Nelson's guilt, the letter
                that, in context, referred to Heckard did not affect Nelson's substantial
                rights.
                Evidence of an unrelated murder charge
                            The State moved to preclude Nelson from asking the detective
                about his knowledge of Joseph Fleming and an unrelated murder charge
                against Fleming. The district court granted the motion. Nelson argues
SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                that the district court deprived him of his constitutional right to present
                his theory of the case by barring the evidence regarding Fleming's murder
                charge. As this evidentiary issue implicates Nelson's constitutional rights,
                we review the issue de novo. Hernandez v. State, 124 Nev. 639, 646, 188
                P.3d 1126, 1131 (2008).
                             The constitutional right to present one's defense is subject "to
                the rules of evidence, including the rules that evidence must be relevant,
                and that even relevant evidence is inadmissible if its probative value 'is
                substantially outweighed by the danger of unfair prejudice . . . or of
                misleading the jury." Rose v. State, 123 Nev. 194, 205 n.18, 163 P.3d 408,
                416 n.18 (2007) (quoting NRS 48.035(1)). The testimony that Nelson
                sought pertained to an unrelated murder for which Fleming had not yet
                been tried. The testimony could serve few purposes other than to suggest
                that Fleming likely murdered Heckard because he possibly committed an
                unrelated murder, thereby presenting the risk of misleading the jury.
                Accordingly, we conclude that the district court did not deprive Nelson of
                his right to present a defense by precluding him from presenting evidence
                of an unrelated murder charge against Fleming.
                Prosecutorial misconduct
                             Nelson asserts that the State engaged in prosecutorial
                misconduct by making statements that shifted the burden of proof,
                intimated that Nelson was just trying to avoid jail, and referenced facts
                not in evidence. "[We] will not reverse a conviction based on prosecutorial
                misconduct if it was harmless error. . . . If the error is not of constitutional
                dimension, we will reverse only if the error substantially affects the jury's
                verdict."   Valdez v. State,   124 Nev. 1172, 1188-89, 196 P.3d 465, 476
                (2008). But if the error is of a constitutional dimension, we will reverse

SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A
                unless it is shown, "beyond a reasonable doubt, that the error did not
                contribute to the verdict." Id. at 1189, 196 P.3d at 476. The prosecutor's
                "statements should be considered in context."       Thomas v. State, 120 Nev.
                37, 47, 83 P.3d 818, 825 (2004).
                      The State did not shift the burden of proof
                            In the State's rebuttal closing argument, the prosecutor stated
                the following: "[A]lthough they said it over and over again[,] the State
                didn't prove beyond a reasonable doubt. It's their burden. They didn't
                prove it. Neither of them took the time to tell you what that burden is."
                Nelson objected, and the district court sustained the objection.
                            The prosecutor made this statement while paraphrasing
                Nelson's closing argument. When reading the statement in its context, it
                conveys that Nelson told the jury that the State had the burden of proof
                but did not define that burden. After paraphrasing the argument, the
                prosecutor advised the jury to rely on the jury instructions in determining
                whether the State met its burden. The jury instructions stated that the
                State had the burden of proof. Thus, we conclude that the paraphrasing of
                Nelson's argument was not prosecutorial misconduct.
                      The `get out of jail fee card" statement
                            During closing arguments, the prosecutor also stated that
                Nelson attempted to convince the prosecution to give Nelson a "get out of
                jail free card." Nelson objected to this statement, and the district court
                sustained the objection while ordering that it be stricken from the record.
                Given the district court's response, we conclude that the statement was




SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A
harmless because the jury was instructed to disregard it. 3 See McConnell
v. State, 120 Nev. 1043, 1062, 102 P.3d 606, 619 (2004) (providing that we
presume that juries follow the district court's instructions).
             For the foregoing reasons, we
             ORDER the judgment of the district court AFFIRMED.




                                     Gibbons


                                                  /6--           J.
                                     Douglas



                                     Saitta



cc: Hon. Douglas W. Herndon, District Judge
     Christopher R. Oram
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      3 In closing arguments, the prosecutor stated that "[i]n 2001 [and]
2002, . . . [Frenchwood] attempted to go in a store and steal something."
Nelson objected that these facts were not in evidence. The district court
sustained the objection. Arguing facts not within the evidence was
prosecutorial misconduct, but we conclude that the misconduct was
harmless error as the district court sustained the objection. See Truesdell
v. State, 129 Nev. „ 304 P.3d 396, 402 (2013).




                                       15